Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-20-00553-CV

                                IN THE INTEREST OF A.Z.F., a Child

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-08725
                           Honorable David A. Canales, Judge Presiding

Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 6, 2022

AFFIRMED

           After a bench trial, the trial court found appellant E.A.M. 1 was intentionally unemployed

and increased her child support obligation to A.Z.F. based on appellant’s earning potential. In three

issues, appellant asserts (1) the trial court abused its discretion in finding appellant was

intentionally unemployed, (2) the trial court erred by impliedly including a portion of the resources

provided by appellant’s romantic partner to appellant’s net resources for child support, and

(3) appellant was presumptively harmed by the trial court’s failure to file findings of fact and

conclusions of law. We affirm.




1
 To protect the identity of the minor child, we refer to the child by his initials. See TEX. FAM. CODE § 109.002(d);
TEX. R. APP. P. 9.8. For the same reason, appellant, the child’s mother, is referred to as appellant or E.A.M.
                                                                                                  04-20-00553-CV


                                                  BACKGROUND

           Appellant and appellee I.F. were married and lived in Texas. In 2010, appellant and I.F.

divorced, and appellant was ordered to pay $150 in child support for the benefit of A.Z.F. 2 After

the divorce, appellant had another son with a different man. In 2016, her other son’s father was

arrested for assaulting appellant. Appellant thereafter began dating her current romantic partner,

and in 2017, the two moved to Washington along with appellant’s other son.

           In 2018, appellant sought to modify the terms of her possession of and access to A.Z.F. I.F.

counterclaimed for an increase in child support. Her counterclaim sought to modify her child

support obligation so that she no longer pays any child support. The parties were able to agree on

many of the disputed issues, but the issue of modification of child support obligations remained in

dispute.

           On September 26, 2019, the trial court held a bench trial addressing only the issue of

whether appellant’s child support obligation should be increased. Appellees argued appellant is

intentionally unemployed and the obligation should be increased to an amount calculated on

appellant’s potential earnings. Appellant argued she was not intentionally unemployed; rather, she

alleged she suffers from post-traumatic stress disorder due to a prolonged history of verbal,

physical and sexual abuse. She stated that she sees a therapist multiple times a week to address her

ongoing mental health concerns, and asserted her mental health precluded employment.

           At the conclusion of the bench trial, the trial court found appellant was intentionally

unemployed and had an earning potential of at least $40,000. Appellant thereafter requested

findings of fact and conclusions of law, which the trial court failed to file. This appeal followed.




2
    Appellant was to pay appellee L.R.—A.Z.F.’s paternal grandmother—to be used for the benefit of A.Z.F.


                                                        -2-
                                                                                       04-20-00553-CV


                                MODIFICATION OF CHILD SUPPORT

        In her first two issues, appellant asserts the trial court abused its discretion in finding she

was intentionally unemployed and erred by impliedly including a portion of the resources provided

by appellant’s romantic partner to her net resources for child support.

Standard of Review

        A trial court has discretion to set child support within the parameters provided by the Texas

Family Code. Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011). In a modification proceeding, the trial

court compares the financial circumstances of the child and the affected parties at the time the

support order was entered with their circumstances at the time modification is sought. Tucker v.

Tucker, 908 S.W.2d 530, 532 (Tex. App.—San Antonio 1995, writ denied). A trial court’s order

of child support will not be disturbed on appeal without a showing of clear abuse of discretion.

Iliff, 339 S.W.3d at 78.

        A trial court abuses its discretion when it acts arbitrarily or unreasonably, without reference

to guiding rules of principles. Id. A trial court also abuses its discretion by failing to analyze or

apply the law correctly. Id. We view the evidence in the light most favorable to the trial court’s

actions and indulge in every legal presumption in favor of the judgment. Tucker, 908 S.W.2d at

532. If there is some probative and substantive evidence to support the judgment, the trial court

did not abuse its discretion. Id.

Intentional Unemployment

        In her first issue, appellant asserts the trial court abused its discretion in finding she was

intentionally unemployed. In essence, appellant argues there was no evidence before the trial court

that appellant was intentionally unemployed by voluntary or conscious choice; rather, appellant

asserts the evidence conclusively establishes that appellant’s underlying mental health concerns

precluded employment.


                                                 -3-
                                                                                      04-20-00553-CV


       A trial court may find an obligor is intentionally unemployed and if such a finding is made

permits the court to assess child support based on the obligor’s earning potential. TEX. FAM. CODE

§ 154.066(a). The trial court’s decision to base child support on earning potential rather than actual

earnings must be supported by the record. Iliff, 339 S.W.3d at 82. The best interest of the child

remains paramount. Id.

       While residing in Texas, appellant worked as a certified esthetician. Appellant testified that

she could perform in that area of work after moving to Washington, although she suggested doing

so would be bad for her mental health. At trial, the parties did not dispute that appellant suffered

mental health issues because of a history of abuse; however, her alleged inability to work on

account of her mental health was disputed.

       Since leaving her job in December 2016, appellant has not had a job. Instead, appellant has

relied on her romantic partner for financial support. Both appellant and her romantic partner

testified they have considered whether appellant should get a job and determined that the cost of

daycare would outweigh any potential economic benefit gained from employment. The trial court

could have considered appellant’s voluntary choice to remain unemployed in assessing whether

she was intentionally unemployed. See Iliff, 339 S.W.3d at 83. Applying the appropriate standard

of review, we conclude the trial court did not abuse its discretion in finding appellant is

intentionally unemployed. We accordingly overrule appellant’s first issue.

Calculation of Appellant’s Net Resources

       In her second issue, appellant asserts the trial court erred by impliedly including some

portion of the resources provided by appellant’s romantic partner to her net resources for child

support.

       The trial court found appellant’s earning potential is at least $40,000 per year. The Family

Code prohibits a trial court from adding any portion of the net resources of an obligor’s spouse to


                                                 -4-
                                                                                      04-20-00553-CV


an obligor’s net resources in order to calculate the amount of child support to be ordered. TEX.

FAM. CODE § 154.069(a). Notably, appellant’s romantic partner is not her “spouse.” Id.

Nevertheless, appellant argues the trial court impliedly included appellant’s romantic partner’s net

resources in calculating appellant’s net resources: “Appellee L.R. explicitly requested that the trial

court consider that Appellant’s romantic partner provided Appellant ‘$3,500 to $4,500’ based on

the rent and ‘food and gas and utilities and whatever’ provided each month. The amount of

Appellant’s earning potential found by the trial court equates to $3,333.33 per month ($40,000.00

annually divided by 12 months), which is almost equal to the ‘$3,500.00 to $4,00.00 per month’

Appellee L.R. testified that she believed Appellant’s romantic partner provided to Appellant.” We

reject appellant’s argument because the record contains sufficient evidence supporting the trial

court’s finding of appellant’s earning potential independent of appellant’s romantic partner’s net

resources.

       The parties stipulated that appellant earned $40,825 in 2015. Appellant confirmed this was

earned for full-time work over the entire year. Admitted at trial, appellant’s 2016 tax return

indicates appellant earned approximately $25,839 the following year; however, appellant only

worked approximately one-half of the year (July through December) to earn this amount. Put

another way, the trial court could have inferred potential earning of over $51,000 if she had worked

for the entire year. In other words, the trial court heard evidence that appellant had the capacity to

earn between $40,000 and $51,000 in her final two years of work. This is some probative and

substantive evidence supporting the judgment. See Tucker, 908 S.W.2d at 532 (“If there is some

probative and substantive evidence to support the judgment, then there is no abuse of discretion.”).

Given this record, we cannot say the trial court abused its discretion in finding appellant had a

$40,000 earning potential. We accordingly overrule appellant’s second issue.




                                                 -5-
                                                                                      04-20-00553-CV


                FAILURE TO FILE FINDINGS OF FACT AND CONCLUSIONS OF LAW

        In her third issue, appellant asserts the trial court’s failure to file findings of fact and

conclusions of law constitutes harmful error by preventing appellant from properly presenting her

case to this court.

Standard of Review

        When properly requested, the trial court has a mandatory duty to file findings of fact and

conclusions of law. TEX. R. CIV. P. 296, 297; Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768,

772 (Tex. 1989). If a trial court does not file findings and conclusions, it is presumed harmful

unless the record affirmatively shows the appellant suffered no harm. Ad Villarai, LLC v. Chan Il

Pak, 519 S.W.3d 132, 135 (Tex. 2017) (per curiam). When the trial court’s reasons for its judgment

are apparent from the record, the presumption of harm is rebutted. See Landbase, Inc. v. Tex. Emp’t

Comm’n, 885 S.W.2d 499, 501–02 (Tex. App.—San Antonio 1994, writ denied).

        “The question to consider in determining harm is whether the circumstances of the

particular case would force an appellant to guess the reason or reasons that the trial court ruled

against it.” Nevada Gold & Silver, Inc. v. Andrews Indep. Sch. Dist., 225 S.W.3d 68, 77 (Tex.

App.—El Paso 2005, no pet.). “If there is only a single ground of recovery or a single defense, an

appellant does not usually have to guess at the reasons for the trial court’s judgment.” Larry F.

Smith, Inc. v. The Weber Co., Inc., 110 S.W.3d 611, 614 (Tex. App.—Dallas 2003, pet. denied).

“When there are two or more possible grounds of recovery or defense, [however], an appellant is

forced to guess what the trial court found unless the trial court’s findings are provided to him.” Id.

Discussion

        Appellant timely filed both a request for findings of fact and conclusions of law and notice

of past-due findings of fact and conclusions of law. However, the trial court did not file findings




                                                 -6-
                                                                                           04-20-00553-CV


and conclusions, and its failure to do so is presumed harmful unless the record affirmatively shows

appellant suffered no harm.

           The bench trial proceeded on a single issue: modification of child support. At the

conclusion of the bench trial, the trial court explained—in detail—the basis for its calculations:

                     I do find that the Respondent, [appellant], is intentionally
                     unemployed. Her earning capacity is at least $40,000 a year. With
                     the findings that I’m making in terms of the numbers that are in my
                     Judge’s Notes, I guess I can recite them here: Monthly gross would
                     be $3,333; federal income taxes, $261.79; Medicare taxes, $48.33;
                     Social Security, I believe it’s OASDI, 206.65; $67 a month for
                     medical support deduction, resulting in net resources of $2,749.23.
                     With one child before the Court and one not for which she has an
                     obligation to support, 17.5 percent 3 is the percent to apply. I’m
                     deviating in the amount of $81.12 per month, for a monthly amount
                     of child support of $400.

The record affirmatively demonstrates that appellant was not required to guess the reason for the

trial court’s ruling. See Nevada Gold & Silver, 225 S.W.3d at 77. Appellant only presented one

defense to appellees’ assertions as to why the trial court should increase appellant’s child support

obligations—her mental health precluded employment and, therefore, her unemployment was not

intentional. See Larry F. Smith, 110 S.W.3d at 614. Appellant aptly presented her issues on appeal,

and her appellate presentation affirms she understood the basis for the trial court’s rulings. We

accordingly hold that the trial court’s failure to file findings of fact and conclusions of law was

harmless, and we overrule appellant’s third issue.

                                                 CONCLUSION

           Having overruled each of E.A.M.’s issues, we affirm the judgment of the trial court.

                                                      Lori I. Valenzuela, Justice




3
    The parties stipulated to this percentage.


                                                    -7-